     Case 2:20-cv-01880-GMN-VCF Document 57 Filed 01/13/21 Page 1 of 5




 1 GINA M. MUSHMECHE, ESQ.
     Nevada Bar No. 10411
 2 KRAVITZ, SCHNITZER, &
     JOHNSON, CHTD
 3 8985 S. Eastern Avenue, Suite 200
     Las Vegas, NV 89123
 4 Telephone: 702-362-6666
     Facsimile: 702-362-2203
 5 gmushmeche@kssattorneys.com
     gschnitzer@ksjattorneys.com
 6 Attorneys for Defendant iEnergizer, Inc.
 7
                                UNITED STATES DISTRICT COURT
 8
                                    DISTRICT OF NEVADA
 9
     Diane St. Clair,                               )   Case No. 2:20-cv-1880
10                                                  )
                   Plaintiff,                       )   STIPULATION AND ORDER TO
11                                                  )
     v.                                             )   EXTEND TIME TO FILE A REPLY
12                                                  )   IN SUPPORT OF MOTION TO
     iEnergizer, Inc.; GC Services Limited          )   DISMISS
13 Partnership; Teleperformance Business            )
     Services US, LLC; Alorica, Inc.; and DOES      )
14 1-5                                              )   [FIRST REQUEST FOR
                                                    )   EXTENSION]
15                 Defendants.                      )
16
            COMES NOW, Defendants iEnergizer, Inc., GC Services Limited Partnership and
17
     Alorica, Inc. (“Defendants”) and Plaintiff, Diane St. Clair (“Plaintiff”), by and through
18
     their respective counsel of record, stipulate and agree to extend the deadline from
19
     January13, 2021 to January 20, 2021, for Defendant to file their reply brief in support of
20
     their motion to dismiss.
21
            Plaintiff has no opposition to Defendants’ request for an extension.
22
23
     ///
24
     ///
25
     ///
26
27 ///
28
     Case 2:20-cv-01880-GMN-VCF Document 57 Filed 01/13/21 Page 2 of 5




 1          No additional requests for extensions are contemplated.
 2          IT IS SO STIPULATED.
 3          DATED this 12th day of January, 2021.
 4
     PRICE LAW GROUP, APC                         KRAVITZ, SCHNITZER & JOHNSON,
 5                                                CHTD
 6
     /s/ Steven Alpert                            /s/ Gina M. Mushmeche
 7 Steven Alpert, Esq.                            Gina M. Mushmeche, Esq.
     Nevada Bar No. 8353                          Nevada Bar No. 10411
 8 5940 S. Rainbow Blvd., Suite 3014
                                                  8985 S. Eastern Avenue, Suite 200
     Las Vegas, NV 89118
 9 Telephone: 702-794-2008                        Las Vegas, Nevada 89123
     alpert@pricelawgroup.com                     Tel: 702-362-6666
10 Attorneys for Plaintiff                        gmushmeche@ksjattorneys.com
                                                  Attorneys for Defendant iEnergizer, Inc.
11
     /s/ David A. Chami
12 Admitted Pro HacVice
     AZ Bar No. 027585                            THE RUDNICKI FIRM
13 8245 N. 85th Way
     Scottsdale, AZ 85258
14 Tel: 818-600-5515
     david@pricelawgroup.com                      _/s/ Margaret J. Meier__
15 Attorneys for Plaintiff                        Margaret J. Meier
                                                  7201 N. Classen Blvd., Suite 204
16                                                Oklahoma City, Oklahoma 73116
   QUILLING, SELANDER, LOWNDS,
                                                  Tel: 405-445-7422
17 WINSLETT & MOSER, P.C.                         Margie@rudnickifirm.com
                                                  Attorneys for GC Services Limited
18                                                Partnership
      /s/ Jennifer Bergh
19
                                           .

     .




     Jennifer R. Bergh
                                                  /s/Jessica A. Green
20   LynAliseTannery                              Jessica A. Green
     6900 N. Dallas Parkway, Suite 800            9900 Covington Cross Drive, Suite 120
21                                                Las Vegas, NV 89144-7052
     Plano, TX 75024                              Tel: 702-382-1500
22   jbergh@qslwm.com,                            jgreen@lipsonneilson.com
23   ltannery@qslwm.com
     Attorneys for Defendant EGS Financial
24   Care
                                                    IT IS SO ORDERED.
25
                                                    Dated this ____
                                                                13 day of January, 2021
26
27
28                                                  ___________________________
                                                    Gloria M. Navarro, District Judge
                                                    UNITED STATES DISTRICT COURT
Case 2:20-cv-01880-GMN-VCF Document 57 Filed 01/13/21 Page 3 of 5
Case 2:20-cv-01880-GMN-VCF Document 57 Filed 01/13/21 Page 4 of 5
Case 2:20-cv-01880-GMN-VCF Document 57 Filed 01/13/21 Page 5 of 5
